Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Philip Woo on 01/11/2022.

The application has been amended as follows: 

1.	(Currently Amended) A computer hardware system that has been configured for accelerated operations in provisioning of digital certificates for use in authentication operations, the system comprising:
a processor core;
a memory core in communication with the processor core to implement a PRESENT block cipher for supporting a cryptography algorithm, the PRESENT block cipher comprising an instruction for block encryption and an instruction for key scheduling;
a first custom extension logic for the block encryption instruction of the PRESENT block cipher,  wherein the first custom extension logic comprises a first plurality of auxiliary registers implementing a first datapath for the block encryption instruction of the PRESENT block cipher; and 
a second custom extension logic for the key schedule instruction of the PRESENT block cipher, wherein the second custom extension logic comprises a second plurality of auxiliary registers implementing a second datapath for the key schedule instruction. 

2.	(Original) The system of claim 1, wherein the computer hardware system is implemented at least in part in an extensible processor platform.



4.	(Cancel) 

5.	(Original) The system of claim 1 wherein the PRESENT block cipher comprises an instruction for block decryption, the system comprising a third custom extension logic for the block decryption instruction of the PRESENT block cipher.

6.	(Original) The system of claim 1 wherein the memory core comprises dual-data memory banks.

7.	(Original) The system of claim 6 wherein the dual-data memory banks comprise an X memory bank and a Y memory bank.

8.	(Original) The system of claim 7 wherein first data for the first custom extension logic is provided through one of the X and Y memory banks, and wherein second data for the second custom extension logic is provided through the other of the X and Y memory banks.

9.	(Original) The system of claim 8 wherein provision of the first data through one of the X and Y memory banks is simultaneous with provision of the second data through the other of the X and Y memory banks.

10.	(Currently Amended) A method for configuring a computer hardware system for accelerated operations in provisioning of digital certificates for use in authentication operations, the method comprising:
providing a computer hardware system comprising a processor core and a memory core in communication to implement a PRESENT block cipher for supporting a cryptography algorithm, the PRESENT block cipher comprising an instruction for block encryption and an instruction for key scheduling;
configuring a first custom extension logic in the computer hardware system, wherein the first custom extension logic for the block encryption instruction of the PRESENT block cipher,  wherein the first custom extension logic comprises a first plurality of auxiliary registers implementing a first datapath for the block encryption instruction of the PRESENT block cipher; and 
, wherein the second custom extension logic comprises a second plurality of auxiliary registers implementing a second datapath for the key schedule instruction. 

11.	(Original) The method of claim 10, wherein the computer hardware system is implemented at least in part in an extensible processor platform.

12.	(Original) The method of claim 10 wherein at least one of the first custom extension logic for the block encryption instruction and the second custom extension logic for the key schedule instruction is implemented from resources of the processor core or memory core.

13.	(Cancel) 

14.	(Original) The method of claim 10 wherein the PRESENT block cipher comprises an instruction for block decryption, the method comprising configuring a third custom extension logic in the computer hardware system, wherein the third custom extension logic for the block decryption instruction of the PRESENT block cipher.

15.	(Original) The method of claim 10 wherein the memory core comprises dual-data memory banks.

16.	(Original) The method of claim 15 wherein the dual-data memory banks comprise an X memory bank and a Y memory bank.

17.	(Original) The method of claim 16 comprising:
providing first data for the first custom extension logic through one of the X and Y memory banks; and 
providing second data for the second custom extension logic through the other of the X and Y memory banks.

18.	(Original) The method of claim 17 wherein providing of the first data through one of the X and Y memory banks is simultaneous with providing of the second data through the other of the X and Y memory banks.

Currently Amended) A computer hardware system that has been configured for accelerated operations in provisioning of digital certificates for use in authentication operations, the system comprising:
a processor core;
a memory core in communication with the processor core to implement F25519 finite-field arithmetic for supporting a cryptography algorithm, the F25519 finite-field arithmetic comprising an instruction for multiplication of a field element by a word; and
a custom extension logic for the instruction for multiplication of a field element by a word;
wherein the custom extension logic for the instruction for multiplication of a field element by a word comprises:
an accumulator-and-shifter module operable to store a current sum value; and
a mul_word operation module operable to generate an n-bit product relating to the multiplication of a field element by a word; 
wherein the accumulator-and-shifter module operable to combine the n-bit product with the current sum value, and shift the result to generate a new sum value.

20.	(Original) The system of claim 19, wherein the computer hardware system is implemented at least in part in an extensible processor platform.

21.	(Original) The system of claim 19, wherein the custom extension logic for the instruction for multiplication of a field element by a word is implemented from resources of the processor core or memory core.

22.	(Original) The system of claim 19, wherein the custom extension logic for the instruction for multiplication of a field element comprises a plurality of auxiliary registers implementing a datapath for the instruction for multiplication of a field element by a word.

23.	(Cancel) 

24.	(Original) The system of claim 19 wherein the memory core comprises dual-data memory banks.

25.	(Original) The system of claim 24 wherein the dual-data memory banks comprise an X memory bank and a Y memory bank.



27.	(Original) The system of claim 26 wherein provision of the first data through the X memory bank is simultaneous with provision of the second data through the Y memory bank.

28.	(Currently Amended) A method for configuring a computer hardware system for accelerated operations in provisioning of digital certificates for use in authentication operations, the method comprising:
providing a computer hardware system comprising a processor core and a memory core in communication to implement F25519 finite-field arithmetic for supporting a cryptography algorithm, the F25519 finite-field arithmetic comprising an instruction for multiplication of a field element by a word;
configuring a custom extension logic in the computer hardware system, wherein the custom extension logic for the instruction for multiplication of a field element by a word;
wherein the custom extension logic for the instruction for multiplication of a field element by a word comprises:
an accumulator-and-shifter module operable to store a current sum value; and
a mul_word operation module operable to generate an n-bit product relating to the multiplication of a field element by a word; 
wherein the accumulator-and-shifter module operable to combine the n-bit product with the current sum value, and shift the result to generate a new sum value. 

29.	(Original) The method of claim 28, wherein the computer hardware system is implemented at least in part in an extensible processor platform.

30.	(Original) The method of claim 28 wherein the custom extension logic for the instruction for multiplication of a field element by a word is implemented from resources of the processor core or memory core.

31.	(Original) The method of claim 28, wherein the custom extension logic for the instruction for multiplication of a field element comprises a plurality of auxiliary registers implementing a datapath for the instruction for multiplication of a field element by a word.

Cancel) 

33.	(Original) The method of claim 28 wherein the memory core comprises dual-data memory banks.

34.	(Original) The method of claim 33 wherein the dual-data memory banks comprise an X memory bank and a Y memory bank.

35.	(Original) The method of claim 34 comprising:
providing first data for the custom extension logic through the X memory bank; and 
providing second data for the custom extension logic through the Y memory bank.

36.	(Original) The method of claim 35 wherein providing of the first data through the X memory bank is simultaneous with providing of the second data through the Y memory bank.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Kurdziel et al. US Pub. No.: 2007/0116271 A1 (hereinafter "Kurdziel”), in view of Abed et al.  “FPGA Modeling and Optimization of a SIMON lightweight block cipher (hereinafter “Abed”) does not disclose, with respect to independent claims 1, 10, 19 and 28, a first custom extension logic for the block encryption instruction of the PRESENT block cipher,  wherein the first custom extension logic comprises a first plurality of auxiliary registers implementing a first datapath for the block encryption instruction of the PRESENT block cipher; and a second custom extension logic for the key schedule instruction of the PRESENT block cipher, wherein the second custom extension logic comprises a second plurality of auxiliary registers implementing a second datapath for the key schedule instruction. Rather, Kurdziel discloses apparatus for use in encrypting and decrypting digital communications converting an initial block to final block based on freely selectable control information and secret key information having double the length of prior art keys and maintaining compatibility with the prior art encryption system.  Similarly, Abed discloses FPGA Modeling and Optimization of a SIMON lightweight block cipher.  Accordingly, claims 1-3, 5-12, 14-22, 24-31 and 33-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433